

Execution Version

























COLLATERAL AGREEMENT


made by
WESTERN GAS EQUITY PARTNERS, LP,


as Grantor,
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




Dated as of March 14, 2016







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I
 
 
 
 
 
 
 
Definitions
1
 
Section 1.01
 
Definitions
1
 
Section 1.02
 
Other Definitional Provisions; References
3
 
 
 
 
 
 
ARTICLE II
 
 
 
 
Reserved
3
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
Grant of Security Interest
3
 
Section 3.01
 
Grant of Security Interest
3
 
Section 3.02
 
Transfer of Pledged Securities
5
 
Section 3.03
 
The Grantor Remains Liable under Accounts, Chattel Paper and Payment Intangibles
5
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
Acknowledgments, Waivers and Consents
6
 
Section 4.01
 
Acknowledgments, Waivers and Consents
6
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
Representations and Warranties
 
8
 
Section 5.01
 
Reserved
8
 
Section 5.02
 
Reserved
8
 
Section 5.03
 
Solvency
8
 
Section 5.04
 
Title; No Other Liens
8
 
Section 5.05
 
Perfected First Priority Liens
8
 
Section 5.06
 
Legal Name, Jurisdiction of Organization, Organizational Identification,
Taxpayor Identification Number, Chief Executive Office
8
 
Section 5.07
 
Prior Names, Prior Chief Executive Office
9
 
Section 5.08
 
Pledged Securities
9
 
Section 5.09
 
Goods
9
 
Section 5.10
 
Instruments and Chattel Paper
9
 
Section 5.11
 
Truth of Information; Accounts
9
 
Section 5.12
 
Deposit and Securities Accounts
10
 
Section 5.13
 
Intellectual Property
10
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
Covenants
10
 
Section 6.01
 
Reserved
10


i



--------------------------------------------------------------------------------




 
Section 6.02
 
Maintenance of Perfected Security Interest; Further Documentation
10
 
Section 6.03
 
Maintenance of Records
12
 
Section 6.04
 
Right of Inspection
12
 
Section 6.05
 
Further Identification of Collateral
12
 
Section 6.06
 
Changes in Identity, Name, Etc.
12
 
Section 6.07
 
Compliance with Contractual Obligations
13
 
Section 6.08
 
Limitations on Dispositions of Collateral
13
 
Section 6.09
 
Pledged Securities
13
 
Section 6.10
 
Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts
14
 
Section 6.11
 
Instruments and Tangible Chattel Paper
14
 
Section 6.12
 
Maintenance of Equipment
14
 
Section 6.13
 
Commercial Tort Claims
14
 
Section 6.14
 
Reserved
15
 
Section 6.15
 
Intellectual Property
15
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
Remedial Provisions
15
 
Section 7.01
 
Pledged Securities
15
 
Section 7.02
 
Collections on Accounts, Etc.
16
 
Section 7.03
 
Proceeds
17
 
Section 7.04
 
New York UCC and Other Remedies
17
 
Section 7.05
 
Standards of Exercising Rights and Remedies
18
 
Section 7.06
 
Private Sales of Pledged Securities
19
 
Section 7.07
 
Waiver; Deficiency
20
 
Section 7.08
 
Non-Judicial Enforcement
20
 
Section 7.09
 
Grant of Intellectual Property License
20
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
The Administrative Agent
20
 
Section 8.01
 
Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
20
 
Section 8.02
 
Duty of Administrative Agent
22
 
Section 8.03
 
Filing of Financing Statements
23
 
Section 8.04
 
Authority of Administrative Agent
23
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
 
Reserved
 
23
 
 
 
 
 
 
ARTICLE X
 
 
 
 
 
 
 
Miscellaneous
23
 
Section 10.01
 
Waiver
23


ii



--------------------------------------------------------------------------------




 
Section 10.02
 
Notices
24
 
Section 10.03
 
Payment of Expenses, Indemnities, Etc.
24
 
Section 10.04
 
Amendments in Writing
24
 
Section 10.05
 
Successors and Assigns
24
 
Section 10.06
 
Third Party Beneficiaries
25
 
Section 10.07
 
Severability
25
 
Section 10.08
 
Counterparts
25
 
Section 10.09
 
Survival
25
 
Section 10.10
 
Headings
25
 
Section 10.11
 
No Oral Agreements
25
 
Section 10.12
 
Governing Law; Submission to Jurisdiction
25
 
Section 10.13
 
Acknowledgments
26
 
Section 10.14
 
Reserved
27
 
Section 10.15
 
Set-Off
28
 
Section 10.16
 
Releases
28
 
Section 10.17
 
Reinstatement; Fraudulent Transfers
28
 
Section 10.18
 
Acceptance
29


iii



--------------------------------------------------------------------------------




SCHEDULES:
1.
Reserved.

2.
Description of Pledged Securities

3.
Filings and Other Actions Required to Perfect Security Interests

4.
Correct Legal Name, Jurisdiction of Organization, Organizational Identification
Number, Taxpayor Identification Number and Chief Executive Office

5.
Prior Names, Prior Chief Executive Office

6.
Deposit Accounts and Securities Accounts

7.
Commercial Tort Claims

ANNEX:
I.    Form of Control Agreement
II.    Form of Acknowledgment and Consent



iv



--------------------------------------------------------------------------------




This COLLATERAL AGREEMENT, dated as of March 14, 2016, is made by WESTERN GAS
EQUITY PARTNERS, LP, a Delaware limited partnership (the “Grantor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).
RECITALS
WHEREAS, the Grantor, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) entered into to that certain Revolving
Credit Agreement dated as of March 14, 2016 (as amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”); and
WHEREAS, as a condition precedent to the initial extension of credit under the
Credit Agreement, the Grantor is required to execute this Agreement.
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective extensions of credit to the Grantor under the Credit
Agreement, the Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE I
Definitions
Section 1.01    Definitions.
(a)    As used in this Agreement, each term defined above shall have the meaning
indicated above. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms as well as all uncapitalized terms that are
defined in the New York UCC on the date hereof are used herein as so defined:
Accounts, Chattel Paper, Commercial Tort Claims, Commodity Account, Deposit
Account, Documents, Electronic Chattel Paper, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Securities Account,
Supporting Obligations, and Tangible Chattel Paper.
(b)    The following terms shall have the following meanings:
“Account Debtor” shall mean a Person (other than the Grantor) obligated on an
Account, Chattel Paper, or General Intangible.
“Agreement” shall mean this Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
“Collateral” shall have the meaning assigned to such term in Section 3.01.
“Copyright” shall mean any copyright issued in the United States pursuant to the
Copyright Act of 1976 or any similar right conferred in any other country.

1



--------------------------------------------------------------------------------




“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by any Grantor of any right to use any material covered
by any Copyright.
“Issuers” shall mean, collectively, each issuer of a Pledged Security.
“New York UCC” shall mean the Uniform Commercial Code, as in effect in the State
of New York, as the same may be amended, from time to time.
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by any Grantor of any right to manufacture, use or sell any
invention covered by a Patent.
“Patents” shall mean patents, patent applications, and patent rights, including
any such rights granted upon any reissue, reexamination, division, extension,
provisional, continuation, continuation-in-part or other application,
certificates of invention and other indicia of invention ownership, and
equivalent or similar rights anywhere in the world in inventions and
discoveries.
“Permitted Liens” shall mean liens permitted under Section 6.02 of the Credit
Agreement.
“Pledged Securities” shall mean: (a) the Equity Interests described or referred
to in Schedule 2 attached hereto, as supplemented from time to time, and any
other Equity Interests (regardless of how denominated) that are now owned or
hereafter acquired by the Grantor; and (b) (i) the certificates or instruments,
if any, representing such Equity Interests, (ii) all rights to dividends (cash,
stock or otherwise), cash or instruments, rights to subscribe, purchase or sell
and all other rights and Property, in each case from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests, (iii) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (iv) the proceeds, including interest,
profits and other income of or on any of the Property referred to in this
definition and (v) all books and records relating to any of the Property
referred to in this definition.
“ratable benefit” shall mean for the benefit of the Secured Parties in
accordance with the terms of Section 8.02 of the Credit Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Termination” shall mean the occurrence of each of the following: (a) the
expiration or termination of all Commitments and (b) the payment of all
Obligations (other than contingent indemnification obligations) and all fees
payable under the Credit Agreement.
“Trademark License” shall mean any agreement, written or oral, providing for the
grant by any Grantor of any right to use any Trademark.
“Trademarks” shall mean: (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the

2



--------------------------------------------------------------------------------




United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
Section 1.02    Other Definitional Provisions; References. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement unless otherwise stated herein. No provision of
this Agreement or any other Loan Document shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to the Grantor’s Collateral or the relevant part thereof.
ARTICLE II
Reserved.


ARTICLE III
Grant of Security Interest
Section 3.01    Grant of Security Interest. The Grantor hereby pledges, assigns
and transfers to the Administrative Agent, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by the
Grantor or in which the Grantor now has or at any time in the future may acquire
any right, title or interest and whether now existing or hereafter coming into
existence (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:
(a)    all Accounts;
(b)    all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

3



--------------------------------------------------------------------------------




(c)    all Commercial Tort Claims (including, without limitation, those
Commercial Tort Claims more specifically described on Schedule 7 hereto in
existence on the date hereof that satisfy the requirements set forth in Section
6.13);
(d)    all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles (including, without limitation, rights in and
under all hedging agreements);
(g)    all Goods (including, without limitation, all Inventory and all
Equipment, and all Fixtures);
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
(k)    all Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
or Trademark Licenses;
(l)    all Pledged Securities;
(m)    all Supporting Obligations;
(n)    all books and records pertaining to the foregoing Collateral; and
(o)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing Collateral and all collateral security, guarantees and
other Supporting Obligations given with respect to any of the foregoing
Collateral.
Notwithstanding anything to the contrary in this Agreement, each reference to
Collateral or to any relevant type or item of property constituting Collateral
shall be deemed to exclude (A) motor vehicles the perfection of a security
interest in which is excluded from the Uniform Commercial Code in the relevant
jurisdiction and (B) any permit, license or contract now in effect to the
extent, but only to the extent, that the grant of a security interest in such
permit, license or contract in a manner contemplated by this Agreement, under
the terms thereof is expressly prohibited and would result in the termination
thereof or would give any other party thereto the right to terminate its
obligations other than to the extent that any such term would be rendered
ineffective pursuant to the New York UCC (including Sections 9-406, 9-407, 9-408
and 9-409 of the New York UCC) or any other legal or regulatory requirement or
principle of equity; provided that (i) immediately upon the ineffectiveness,
lapse or termination of any such term, the Collateral shall include, and the
Grantor shall be deemed to have granted a security interest in, all such rights,
title and interests as

4



--------------------------------------------------------------------------------




if such provision had never been in effect, (ii) to the extent that any such
permit, license or contract would otherwise constitute Collateral (but for the
provisions of this clause (B)), all proceeds resulting from the sale or
disposition by the Grantor of any rights, title or interests of the Grantor
under such permit, license or contract shall constitute Collateral, and (iii) in
the event that any asset of the Grantor is excluded from the Collateral by
virtue of this clause (B), the Grantor agrees to use commercially reasonable
efforts, upon the Administrative Agent’s request, to obtain all requisite
consents to enable it to provide a security interest in such asset pursuant
hereto as promptly as practicable. For the avoidance of doubt, nothing in this
paragraph shall be deemed to modify the terms of, or otherwise relieve the
Grantor of the obligation to comply with, Section 4.08 of the Credit Agreement
with respect to Material Contracts.
Section 3.02    Transfer of Pledged Securities. All certificates and instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective indorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Securities evidenced by
certificates and instruments must be delivered or transferred in such manner,
and the Grantor shall take all such further action as may be requested by the
Administrative Agent, as to permit the Administrative Agent to be a “protected
purchaser” to the extent of its security interest as provided in Section 8-303
of the New York UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser). During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice, to transfer to or to register in the name of the Administrative
Agent, any Secured Party or any of its nominees any or all of the Pledged
Securities. In addition, during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.
Section 3.03    The Grantor Remains Liable under Accounts, Chattel Paper and
Payment Intangibles. Anything herein to the contrary notwithstanding, the
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible. Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment or security interest relating to such Account,
Chattel Paper or Payment Intangible, pursuant hereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of the Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any

5



--------------------------------------------------------------------------------




action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
ARTICLE IV
Acknowledgments, Waivers and Consents
Section 4.01    Acknowledgments, Waivers and Consents.
(a)    The Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement may include the provision of collateral security for the
obligations of Persons other than the Grantor, and that such provision of
collateral security for the Obligations is absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, the Grantor understands and agrees, to the fullest
extent permitted under applicable law and except as may otherwise be expressly
and specifically provided in the Loan Documents, that the Grantor shall remain
obligated hereunder (including, without limitation, the collateral security
provided by the Grantor herein) and the enforceability and effectiveness of this
Agreement and the liability of the Grantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement and the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:
(i)
notwithstanding that, without any reservation of rights against the Grantor and
without notice to or further assent by the Grantor, (A) any demand for payment
of any of the Obligations made by the Administrative Agent or any other Secured
Party may be rescinded by the Administrative Agent or such other Secured Party
and any of the Obligations continued; (B) the Obligations, the liability of any
other Person upon or for any part thereof or any collateral security or guaranty
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Secured Party; (C) the Credit Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the relevant parties to such documents, as the case may be) may deem
advisable from time to time; (D) the Grantor or any other Person may from time
to time accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Loan Document, all or any part of the Obligations or any collateral now or
in the future serving as security for the Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event shall occur
which constitutes a defense or release of sureties generally; and

(ii)
without regard to, and the Grantor hereby expressly waives to the fullest extent
permitted by law, any defense now or in the future arising by reason of, (A) the


6



--------------------------------------------------------------------------------




illegality, invalidity or unenforceability of the Credit Agreement, any other
Loan Document, any of the Obligations or any other collateral security therefor
or guaranty or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Secured Party; (B) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the Grantor
or any other Person against the Administrative Agent or any other Secured Party;
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Grantor or any other Person at any time liable for the payment of all or part of
the Obligations or the failure of the Administrative Agent or any other Secured
Party to file or enforce a claim in bankruptcy or other proceeding with respect
to any Person, or any sale, lease or transfer of any or all of the assets of the
Grantor, or any changes in the shareholders of the Grantor; (D) the fact that
any other collateral or Lien contemplated or intended to be given, created or
granted by the Grantor as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by the Grantor
that it is not entering into this Agreement in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectability or value of any
of the Collateral for the Obligations; (E) any failure of the Administrative
Agent or any other Secured Party to marshal assets in favor of the Grantor or
any other Person, to exhaust any other collateral for all or any part of the
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against the Grantor or any other Person or to take any action whatsoever to
mitigate or reduce the Grantor’s liability under this Agreement or any other
Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the
Obligations may at any time and from time to time exceed the aggregate liability
of the Grantor under this Agreement; or (H) any other circumstance or act
whatsoever excluding any action or omission of the type described in Section
4.01(a)(i) with or without notice to or knowledge of the Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Grantor with respect to the collateral security
provided by the Grantor herein.
(b)    Reserved.
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Grantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Grantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release

7



--------------------------------------------------------------------------------




of the Grantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against the Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or any Property subject thereto.
ARTICLE V
Representations and Warranties
To induce the Lenders to make their respective Loans to the Grantor under the
Credit Agreement, the Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
Section 5.01    Reserved.
Section 5.02    Reserved.
Section 5.03    Solvency. The Grantor is as of the date hereof, and after the
consummation of the Transactions, will be “solvent” within the meaning of such
term under the United States Bankruptcy Code.
Section 5.04    Title; No Other Liens. Except for Permitted Liens, the Grantor
is the legal and beneficial owner of its respective items of the Collateral free
and clear of any and all Liens. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except (a) such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement and the other Security Documents and (b) such as are filed to secure
Permitted Liens.
Section 5.05    Perfected First Priority Liens. (a) Upon completion of the
filings and other actions specified on Schedule 3 hereto (which in the case of
the Control Agreement referred to on said Schedule has been delivered to the
Administrative Agent in completed and duly executed form), the security
interests granted to the Administrative Agent hereunder will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Grantor’s obligations that may be perfected by the
filing of a financing statement, constitute WES Common Units or consist of any
deposit accounts, securities accounts or commodities accounts, enforceable in
accordance with the terms hereof against all creditors of the Grantor and any
Persons purporting to purchase such Collateral from the Grantor and (b) the
security interests granted pursuant to this Agreement are prior to all other
Liens on the Collateral in existence on the date hereof.
Section 5.06    Legal Name, Jurisdiction of Organization, Organizational
Identification, Taxpayor Identification Number, Chief Executive Office. On the
date hereof, the correct legal name of the Grantor, the Grantor’s jurisdiction
of organization, organizational identification number, federal, and, if
applicable, state, taxpayor identification or business number, as applicable,
and the

8



--------------------------------------------------------------------------------




location of the Grantor’s chief executive office or sole place of business are
specified on Schedule 4.
Section 5.07    Prior Names, Prior Chief Executive Office. Schedule 5 correctly
sets forth (a) all names and trade names that the Grantor has used in the last
five years and (b) the chief executive office of the Grantor over the last five
years (if different from that which is set forth on Schedule 4).
Section 5.08    Pledged Securities. The shares (or such other interests, as the
case may be) of Pledged Securities pledged by the Grantor hereunder constitute
all the issued and outstanding shares (or such other interests) of all classes
of the Equity Interests of each Issuer owned by the Grantor. All the shares (or
such other interests) of the Pledged Securities have been duly and validly
issued and are fully paid (to the extent required under the WES Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware Revised
Uniform Limited Partnership Act); all documentary, stamp, or other taxes or fees
owing in connection with the issuance, transfer and/or pledge thereof hereunder
have been paid and the Grantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens, options, warrants, puts, calls or other rights of third Persons, and
restrictions or options in favor of, or claims of, any other Person, and has
full right and authority to pledge the Pledged Securities for the purposes and
upon the terms set out herein and the power to transfer the Pledged Securities,
free and clear of any Lien (except Permitted Liens). No dispute, right of
setoff, counterclaim or defense exists with respect to all or any part of the
Pledged Securities. There are no restrictions on transfer in any Issuer’s
organization documents, or other agreement or document governing the Pledged
Securities or any other agreement relating thereto which would limit or restrict
(a) the grant of a security interest in the Pledged Securities, (b) the
perfection of such security interest, or (c) the exercise of remedies in respect
of such perfected security interest in the Pledged Securities, in each case, as
contemplated by this Agreement.
Section 5.09    Goods. No portion of the Collateral constituting Goods with a
value in excess of $1,000,000 (other than Goods in transit) is in the possession
of a bailee that has issued a negotiable or non-negotiable document covering
such Collateral.
Section 5.10    Instruments and Chattel Paper. The Grantor has delivered to the
Administrative Agent all Collateral constituting Instruments and Chattel Paper
as required pursuant to Section 6.11. No Collateral constituting Chattel Paper
or Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.
Section 5.11    Truth of Information; Accounts. All information with respect to
the Collateral set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by the Grantor to the Administrative
Agent or any other Secured Party, and all other written information heretofore
or hereafter furnished by the Grantor to the Administrative Agent or any other
Secured Party is and will be true and correct in all material respects as of the
date furnished.

9



--------------------------------------------------------------------------------




The place where the Grantor keeps its material records concerning the Collateral
is set forth on Schedule 4 hereto.
Section 5.12    Deposit and Securities Accounts. All Deposit Accounts and
Securities Accounts held or maintained by the Grantor are listed on Schedule 6,
as supplemented from time to time pursuant to Section 6.02(c)(ii).
Section 5.13    Intellectual Property. The Grantor does not have any interest
in, or title to, or pending application for, any Patent, Trademark or Copyright
with a value in excess of $1,000,000. This Agreement is effective to create a
valid and continuing first priority security interest in the Grantor’s interest
in, or title to, or pending application for, Patents, Trademarks and Copyrights,
subject to no other Liens other than Permitted Liens.
ARTICLE VI
Covenants
The Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until
Termination:
Section 6.01    Reserved.
Section 6.02    Maintenance of Perfected Security Interest; Further
Documentation.
(a)    The Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.05 and shall defend such security interest against the
claims and demands of all Persons whomsoever.
(b)    At any time and from time to time, upon the request of the Administrative
Agent, and at the sole expense of the Grantor, the Grantor will promptly and
duly give, execute, deliver, indorse, file or record any and all financing
statements, continuation statements, amendments, notices (including, without
limitation, notifications to financial institutions and any other Person),
contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be necessary or advisable
or as the Administrative Agent may reasonably request to create, perfect,
establish the priority of, or to preserve the validity, perfection or priority
of, the Liens granted by this Agreement or to enable the Administrative Agent or
any other Secured Party to enforce its rights, remedies, powers and privileges
under this Agreement with respect to such Liens or to otherwise obtain or
preserve the full benefits of this Agreement and the rights, powers and
privileges herein granted.
(c)    Without limiting the obligations of the Grantor under Section 6.02(b):
(i)
upon the request of the Administrative Agent, the Grantor shall take or cause to
be taken all actions (other than any actions required to be taken by the
Administrative Agent or any Secured Party) requested by the Administrative Agent
to cause the Administrative Agent to (A) have “control” (within the meaning of
Sections 9-104,


10



--------------------------------------------------------------------------------




9-105, 9-106, 9-107 and 8-106 of the New York UCC) over any Collateral
constituting Deposit Accounts, Electronic Chattel Paper, Investment Property
(including the Pledged Securities but excluding any Securities Account or
Commodity Account), or Letter-of-Credit Rights, including, without limitation,
executing and delivering any agreements, in form and substance reasonably
satisfactory to the Administrative Agent, with depositary banks, securities
intermediaries, issuers or other Persons in order to establish “control”, and
(B) be a “protected purchaser” (as defined in Section 8-303 of the New York
UCC);
(ii)
the Grantor shall provide thirty (30) days’ prior notice to the Administrative
Agent (or such shorter period as agreed to by the Administrative Agent) before
the Grantor opens a new Deposit Account or Securities Account and upon opening
such new Deposit Account or Securities Account the Grantor shall supplement
Schedule 6 in writing to the Administrative Agent including the information set
forth on Schedule 6 with respect to such new Deposit Account or Securities
Account;

(iii)
for any Collateral consisting of a Deposit Account, a Securities Account or a
Commodity Account maintained by the Grantor, the Grantor will at all times (A)
cause the Administrative Agent to have “control” (within the meaning of Sections
9-104, 9-106 and 8-106 of the New York UCC) over such Collateral, including,
without limitation, executing and delivering any agreements, in form and
substance reasonably satisfactory to the Administrative Agent, with depositary
banks, securities intermediaries, commodities intermediaries, issuers or other
relevant Persons in order to establish such “control”, and (B) take any other
action as the Administrative Agent may reasonably request in order to perfect
the Administrative Agent’s security interest in such Collateral; provided that
the Grantor shall have until the date that is 30 days following the date on
which any such Deposit Account, Securities Account or Commodity Account is
opened (or such later date as is agreed by the Administrative Agent in its sole
discretion) to either comply with the requirements of this clause (c)(iii) or
close such Deposit Account, Securities Account or Commodity Account, as the case
may be, and, with respect to any Deposit Account, Securities Account or
Commodity Account existing on the Effective Date, the Grantor shall have until
the date that is 30 days following the Effective Date (or such later date as is
agreed by the Administrative Agent in its sole discretion) to either comply with
the requirements of this clause (c)(iii) or close such Deposit Account,
Securities Account or Commodity Account, as the case may be;

(iv)
the Grantor shall promptly notify the Administrative Agent of the Grantor’s
acquisition of any Electronic Chattel Paper, Investment Property (including
Pledged Securities) or Letter-of-Credit Rights;

(v)
with respect to Collateral (other than certificated securities and Goods)
covered by a document in the possession of a Person other than the Grantor or
the Administrative Agent, the Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and


11



--------------------------------------------------------------------------------




(vi)
with respect to any Collateral constituting Goods (other than Goods in transit)
that are in the possession of a bailee, the Grantor shall provide prompt notice
to the Administrative Agent of any such Collateral then in the possession of
such bailee, and the Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent) necessary or
reasonably requested by the Administrative Agent to cause the Administrative
Agent to have a perfected security interest in such Collateral under applicable
law.

(d)    The Grantor shall promptly (i) give notice to the Administrative Agent of
and take all reasonable actions to defend the Collateral against any Lien, suit,
action or proceeding, and (ii) take such other action as may be necessary to
remove any Lien (other than any such Lien that is a Permitted Lien), suit,
action or proceeding, in any case that involves the Collateral or that could
reasonably be expected to adversely affect the Lien granted by the Grantor
hereunder. The Grantor shall defend the security interest and Lien created by
this Agreement against the claims and demands of all persons whomsoever.
Section 6.03    Maintenance of Records. The Grantor will keep and maintain at
its own cost and expense satisfactory and proper records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts. For the Administrative Agent’s and the
other Secured Parties’ further security, the Administrative Agent, for the
ratable benefit of the Secured Parties, shall have a security interest in all of
the Grantor’s books and records pertaining to the Collateral, and the Grantor
shall allow the Administrative Agent or its representatives to examine and make
extracts from such books and records during normal business hours at the
reasonable request of the Administrative Agent and shall provide such clerical
and other assistance as may be reasonably requested with regard thereto.
Section 6.04    Right of Inspection. The Administrative Agent and its
representatives shall at all times have the rights of inspection provided in
Section 4.06 of the Credit Agreement.
Section 6.05    Further Identification of Collateral. The Grantor will furnish
to the Administrative Agent from time to time, at the Grantor’s sole cost and
expense, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.
Section 6.06    Changes in Identity, Name, Etc. The Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where the Grantor maintains any Collateral or is organized. Without limitation
of any other covenant herein, the Grantor will not cause or permit (a) any
change to be made in its name, identity or corporate, limited liability company
or limited partnership structure, or (b) any change to the Grantor’s
jurisdiction of organization, unless the Grantor shall have first delivered
written notice to the Administrative Agent of such change in accordance with
Section 10.01 of the Credit Agreement prior to the effective date thereof, and
the Grantor shall thereafter take all action reasonably requested by the
Administrative Agent for the purpose of maintaining the perfection and priority
of the Administrative Agent’s security interests under this Agreement.

12



--------------------------------------------------------------------------------




Section 6.07    Compliance with Contractual Obligations. The Grantor will
perform and comply in all material respects with all its contractual obligations
relating to the Collateral (including, without limitation, with respect to the
goods or services, the sale or lease or rendition of which gave rise or will
give rise to Accounts).
Section 6.08    Limitations on Dispositions of Collateral. The Administrative
Agent and the other Secured Parties do not authorize, and the Grantor agrees not
to sell, assign, farm-out, convey or otherwise transfer any of the Collateral,
or attempt, offer or contract to do so, except in compliance with the Credit
Agreement.
Section 6.09    Pledged Securities.
(a)    If the Grantor shall become entitled to receive or shall receive any
certificate or other instrument (including, without limitation, any certificate
or instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Equity Interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares (or such
other interests) of the Pledged Securities, or otherwise in respect thereof, the
Grantor shall accept the same as the agent of the Administrative Agent and the
other Secured Parties, hold the same in trust for the Administrative Agent and
the other Secured Parties and deliver the same forthwith to the Administrative
Agent in the exact form received, duly indorsed by the Grantor to the
Administrative Agent, if required, together with an undated stock power or other
equivalent instrument of transfer acceptable to the Administrative Agent
covering such certificate or instrument duly executed in blank by the Grantor
and with, if the Administrative Agent so requests, signature guaranteed, to be
held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations.
(b)    Without the prior written consent of the Administrative Agent, the
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Equity Interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any Equity Interests of any nature of any Issuer, in any case if
such action would breach or otherwise violate the terms of the Credit Agreement
or the other terms of this Agreement (including, without limitation, Section
6.09(e)), (ii) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to, the Pledged Securities or Proceeds thereof
(except pursuant to a transaction in compliance with the Credit Agreement),
(iii) create, incur or permit to exist any Lien (except for Permitted Liens) or
any option in favor of any Person, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of the Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.
(c)    Reserved.
(d)    The Grantor shall furnish to the Administrative Agent such stock powers
and other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the

13



--------------------------------------------------------------------------------




transferability of and the perfection of the security interest in the Pledged
Securities when and as often as may be reasonably requested by the
Administrative Agent.
(e)    The Pledged Securities will at all times constitute not less than 100% of
the Equity Interests of the Issuer thereof owned by the Grantor.
Section 6.10    Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. The Grantor will not amend, modify, terminate or waive
any provision of any Chattel Paper, Instrument or any agreement giving rise to
an Account or Payment Intangible in any manner that is not in the ordinary
course of business unless such action could not reasonably be expected to
materially adversely affect the value of such Chattel Paper, Instrument, Payment
Intangible or Account as Collateral.
Section 6.11    Instruments and Tangible Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper with a stated principal amount equal
to at least $1,000,000, either individually or in the aggregate, then the
Grantor shall immediately deliver to the Administrative Agent, duly endorsed in
a manner satisfactory to the Administrative Agent, any such Instrument and/or
Tangible Chattel Paper with a stated principal balance in a relevant amount to
be held as Collateral pursuant to this Agreement so that, immediately following
any such delivery, the aggregate stated principal balance of all such
Instruments and Tangible Chattel Paper that have not been so delivered to the
Administrative Agent is less than $1,000,000 in the aggregate.
Section 6.12    Maintenance of Equipment. The Grantor will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and will provide all
maintenance, service and repairs necessary for such purpose.
Section 6.13    Commercial Tort Claims. If the Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, the Grantor shall, within thirty (30) days after such Commercial Tort
Claim satisfies such requirements, notify the Administrative Agent in a writing
signed by the Grantor containing a brief description thereof, and granting to
the Administrative Agent in such writing (for the benefit of the Secured
Parties) a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Administrative Agent. The provisions of the preceding
sentence shall apply only to a Commercial Tort Claim that satisfies the
following requirements: (a) the monetary value claimed by or payable to the
relevant Grantor in connection with such Commercial Tort Claim shall exceed
$1,000,000, and either (b) (i) the Grantor shall have filed a law suit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (ii) the Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by the Grantor
is disclosed by the Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by the Grantor, then, upon the

14



--------------------------------------------------------------------------------




request of the Administrative Agent, the Grantor shall, within thirty (30) days
after such request is made, transmit to the Administrative Agent a writing
signed by the Grantor containing a brief description of such Commercial Tort
Claim and granting to the Administrative Agent in such writing (for the benefit
of the Secured Parties) a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Administrative Agent and the other Secured
Parties.
Section 6.14    Reserved.
Section 6.15    Intellectual Property.
(a)    At any time that an Event of Default has occurred and is continuing, the
Administrative Agent or its designee may file this Agreement (or, if applicable,
such short form intellectual property security agreements as the parties may
agree upon with respect to the Grantor’s Patents, Trademarks and Copyrights)
with the United States Copyright Office and the United States Patent and
Trademark Office.
(b)    Upon the request of the Administrative Agent at any time that an Event of
Default has occurred and is continuing, the Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or benefit of the Administrative Agent of any License of the Grantor and to
enforce the security interests granted hereunder.
ARTICLE VII
Remedial Provisions
Section 7.01    Pledged Securities.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), the Grantor shall be permitted to receive all cash dividends
and other distributions paid in respect of the Pledged Securities (to the extent
permitted by the Credit Agreement) and to exercise all voting and corporate or
other entity rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast, right exercised or other action taken which could
reasonably be expected to result in any breach of any provision of the Credit
Agreement, this Agreement or any other Loan Document except to the extent such
vote, exercise, or other action is required by an applicable governmental
requirement.
(b)    If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends and other
distributions, payments, Property or other Proceeds paid in respect of the
Pledged Securities and make application thereof to the Obligations in accordance
with Section 8.02 of the Credit Agreement, and (ii) any or all of the Pledged
Securities shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (A)
all voting, corporate and other rights pertaining to such Pledged Securities at
any meeting of shareholders (or other equivalent body) of the relevant Issuer or
Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription

15



--------------------------------------------------------------------------------




and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the organizational structure of
any Issuer, or upon the exercise by the Grantor or the Administrative Agent of
any right, privilege or option pertaining to such Pledged Securities, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to the
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
(c)    The Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by the Grantor hereunder (and each Issuer party hereto hereby
agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Grantor, and
the Grantor agrees that each Issuer shall be fully protected in so complying and
in relying on any such instruction, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
(d)    After the occurrence and during the continuation of an Event of Default,
if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which the
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.
(e)    The Grantor hereby authorizes each Issuer (and shall instruct each
Issuer) to comply with any request received by it from the Administrative Agent
in writing that states that an Event of Default has occurred and is continuing
and that seeks to exercise or enforce any of the rights granted to the
Administrative Agent pursuant to Section 7.01(b), (c), or (d) or Section 3.02.
The Grantor agrees that the foregoing authorization and instruction shall be
sufficient to authorize the Administrative Agent’s exercise or enforcement of
such rights, and that such Issuer shall not be required to investigate the
accuracy of any request made by the Administrative Agent pursuant to this
Section 7.01(e).
Section 7.02    Collections on Accounts, Etc. The Administrative Agent hereby
authorizes the Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles; provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. Upon the request of the Administrative Agent
at any time after the occurrence and during the continuance of an Event of

16



--------------------------------------------------------------------------------




Default, the Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
The Administrative Agent may in its own name or in the name of others
communicate with the Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any Accounts, Chattel Paper or Payment
Intangibles at any time that an Event of Default has occurred and is continuing.
Section 7.03    Proceeds. If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by the Grantor, and any other cash or non-cash Proceeds
received by the Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two (2) Business Days) deposited
by the Grantor in the exact form received, duly indorsed by the Grantor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by the Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of the Grantor. Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel Paper, or
Instruments) while held by the Administrative Agent (or by the Grantor in trust
for the Administrative Agent for the ratable benefit of the Secured Parties)
shall continue to be collateral security for all of the Obligations and shall
not constitute payment thereof until applied as herein provided. At such
intervals as may be agreed upon by the Grantor and the Administrative Agent, or,
if an Event of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent shall apply all or any
part of the funds on deposit in said special collateral account on account of
the Obligations in such order as the Administrative Agent may elect, and any
part of such funds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Obligations shall be paid over
from time to time by the Administrative Agent to the Grantor or to whomsoever
may be lawfully entitled to receive the same.
Section 7.04    New York UCC and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents and any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights, remedies,
powers and privileges of a secured party under the New York UCC (whether the New
York UCC is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any
advertisement or notice required by law referred to below or by any of the Loan
Documents) to or upon the Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such

17



--------------------------------------------------------------------------------




circumstances, to the fullest extent permitted by law, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in the Grantor, which right or equity is hereby
waived and released. If an Event of Default shall occur and be continuing, the
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Grantor’s premises
or elsewhere. Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be, to the fullest extent permitted by law,
absolutely free from any claim of right by the Grantor, including any equity or
right of redemption, stay or appraisal which the Grantor has or may have under
any rule of law, regulation or statute now existing or hereafter adopted. Upon
any such sale or transfer, the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7.04, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in accordance with Section 8.02 of the Credit Agreement, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615 of the New York UCC, need the Administrative Agent
account for the surplus, if any, to the Grantor. To the extent permitted by
applicable law, the Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given in writing at least ten (10) days
before such sale or other disposition.
(b)    If, at any time that an Event of Default has occurred and is continuing,
the Administrative Agent elects not to sell the Collateral, then the
Administrative Agent retains its rights to dispose of or utilize the Collateral
or any part or parts thereof in any manner authorized or permitted by law or in
equity, and to apply the proceeds of the same towards payment of the
Obligations. Each and every method of disposition of the Collateral described in
this Agreement shall constitute disposition in a commercially reasonable manner.
The Administrative Agent may appoint any Person as agent to perform any act or
acts necessary or incident to any sale or transfer of the Collateral.
Section 7.05    Standards of Exercising Rights and Remedies. To the extent that
governmental requirements impose duties on the Administrative Agent to exercise
remedies in a

18



--------------------------------------------------------------------------------




commercially reasonable manner, the Grantor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent: (a) to fail to incur
expenses reasonably deemed significant by the Administrative Agent to prepare
Collateral for disposition; (b) to fail to obtain third party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain third party consents for the collection or
disposition of Collateral to be collected or disposed of; (c) to fail to remove
Liens or encumbrances on or any adverse claims against Collateral; (d) to
exercise collection remedies directly or through the use of collection agencies
and other collection specialists; (e) to contact other Persons, whether or not
in the same business as the Grantor, for expressions of interest in acquiring
all or any portion of the Collateral; (f) to disclaim disposition warranties;
(g) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranty return from the collection or
disposition of Collateral or (h) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. The Grantor
acknowledges that the purpose of this Section 7.05 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would
fulfill the Administrative Agent’s duties under the New York UCC or other law or
any other relevant jurisdiction in the Administrative Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Administrative Agent shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 7.05. Without limitation upon
the foregoing, nothing contained in this Section 7.05 shall be construed to
grant any rights to The Grantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
governmental requirement in the absence of this Section 7.05.
Section 7.06    Private Sales of Pledged Securities. The Grantor acknowledges
and agrees that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so. The Grantor agrees to
use its best efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 7.06 valid and binding and in
compliance with any and all other applicable governmental requirements. The
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.06 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.06 shall
be specifically enforceable against the Grantor, and the Grantor

19



--------------------------------------------------------------------------------




hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants. The Administrative Agent may appoint any
Person as its agent to perform any act or acts necessary or incident to any sale
or transfer of the Collateral.
Section 7.07    Waiver; Deficiency. To the extent permitted by applicable law,
the Grantor waives and agrees not to assert any rights or privileges which it
may acquire under the New York UCC or any other applicable law with respect to
any deficiency described in the following sentence. The Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent to collect
such deficiency.
Section 7.08    Non-Judicial Enforcement. The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, the Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.
Section 7.09    Grant of Intellectual Property License. For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article VII at such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, the Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantor) to use, license or
sublicense, during the continuance of an Event of Default, any intellectual
property rights now owned or hereafter acquired by the Grantor, and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.


ARTICLE VIII
The Administrative Agent
Section 8.01    Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
(a)    The Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Grantor and in the name of the
Grantor or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all reasonably appropriate action and to execute any
and all documents and instruments which may be reasonably necessary or desirable
to accomplish the purposes of this Agreement, and, without limiting the
generality of the foregoing, the Grantor hereby gives the Administrative Agent
the power and right, on behalf of the Grantor, without notice to or assent by
the Grantor, to do any or all of the following to the fullest extent permitted
by law:
(i)
pay or discharge Taxes (unless such Taxes are being disputed in accordance with
Section 4.07 of the Credit Agreement) and Liens levied or placed on or
threatened


20



--------------------------------------------------------------------------------




against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(ii)
execute, in connection with any sale provided for in Section 7.04 or Section
7.06, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(iii)
(A) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; (B) take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument,
General Intangible, Chattel Paper or Payment Intangible or with respect to any
other Collateral, and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Account, Instrument or General Intangible or with respect to any other
Collateral whenever payable; (C) ask or demand for, collect, and receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral; (D) sign
and indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (E) receive,
change the address for delivery, open and dispose of mail addressed to the
Grantor, and to execute, assign and indorse negotiable and other instruments for
the payment of money, documents of title or other evidences of payment, shipment
or storage for any form of Collateral on behalf of and in the name of the
Grantor; (F) commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(G) defend any suit, action or proceeding brought against the Grantor with
respect to any Collateral; (H) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (I) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and the Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as the Grantor might
do.

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing, and any exercise of any rights under such
power in violation of this sentence will be of no force and effect.

21



--------------------------------------------------------------------------------




(b)    If the Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Administrative Agent,
at its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 8.01, together with interest
thereon at the post-default rate (as set forth in Section 2.10(a) of the Credit
Agreement) from the date of payment by the Administrative Agent to the date
reimbursed by the Grantor shall be payable by the Grantor to the Administrative
Agent on demand.
(d)    The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
Section 8.02    Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral. None of the
Administrative Agent, any other Secured Party or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against the Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters. The Grantor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Administrative Agent or any other Secured Party to proceed
against the Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the

22



--------------------------------------------------------------------------------




Administrative Agent or any other Secured Party now has or may hereafter have
against the Grantor or other Person.
Section 8.03    Filing of Financing Statements. Pursuant to the New York UCC and
any other applicable law, the Grantor irrevocably authorizes the Administrative
Agent, its counsel or its representative, at any time and from time to time, to
file or record financing statements, continuation statements, amendments thereto
and other filing or recording documents or instruments describing the Collateral
without the signature of the Grantor in such form and in such offices as the
Administrative Agent reasonably determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Additionally, the
Grantor authorizes the Administrative Agent, its counsel or its representative,
at any time and from time to time, to file or record such financing statements
that describe the collateral covered thereby as “all assets of the Grantor”
and/or “all personal property of the Grantor”, in each case “whether now owned
or hereafter acquired or arising” or words of similar effect. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
Section 8.04    Authority of Administrative Agent. The Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantor, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and the Grantor
shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.
ARTICLE IX
Reserved.
ARTICLE X
Miscellaneous
Section 10.01    Waiver. No failure on the part of the Administrative Agent or
any other Secured Party to exercise, no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, remedy, power or privilege, under
this Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges provided herein are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law. The
exercise by the Administrative Agent of any one or more of the rights, powers
and remedies herein shall not be construed as a waiver of any other rights,
powers and remedies, including, without limitation, any rights of set-off.

23



--------------------------------------------------------------------------------




Section 10.02    Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon the Grantor shall be addressed to the Grantor at its notice address set
forth in Section 10.01 of the Credit Agreement.
Section 10.03    Payment of Expenses, Indemnities, Etc.
(a)    The Grantor agrees to pay or promptly reimburse the Administrative Agent
for all advances, charges, costs and expenses (including, without limitation,
all costs and expenses of holding, preparing for sale and selling, collecting or
otherwise realizing upon the Collateral and all attorneys’ fees, legal expenses
and court costs) incurred by the Administrative Agent in connection with the
exercise of its rights and remedies hereunder, including, without limitation,
any advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of the Grantor
in respect of the Collateral or in connection with (i) the preservation and
perfection of the Lien of, or the rights of the Administrative Agent under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or (iii)
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which the Grantor is a party.
(b)    The Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
court costs and attorneys’ fees, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement) incurred because of, incident to, or with respect to, the
Collateral (including, without limitation, any exercise of rights or remedies in
connection therewith) or the execution, delivery, enforcement, performance and
administration of this Agreement, to the extent the Grantor would be required to
do so pursuant to Section 10.03 of the Credit Agreement. All amounts for which
the Grantor is liable pursuant to this Section 10.03 shall be due and payable by
the Grantor to the Secured Parties upon demand.
Section 10.04    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
writing executed by the Administrative Agent and the Grantor in accordance with
Section 10.02 of the Credit Agreement.
Section 10.05    Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of the Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided that except as set forth in Section 10.04 of the Credit
Agreement, the Grantor may not assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders as required under the Credit Agreement.

24



--------------------------------------------------------------------------------




Section 10.06    Third Party Beneficiaries. The Grantor acknowledges that each
Secured Party is an express third party beneficiary of this Agreement, and that
this Agreement shall be and inure for the benefit of each Secured Party, and its
respective permitted successors and assigns.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 10.09    Survival. The obligations of the parties under Section 10.03
shall survive following Termination. To the extent that any payments on the
Obligations or proceeds of any Collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Document shall continue in full force and effect. In such event,
each Security Document shall be automatically reinstated and the Grantor shall
take such action as may be reasonably requested by the Administrative Agent and
the other Secured Parties to effect such reinstatement.
Section 10.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting this Agreement.
Section 10.11    No Oral Agreements. The Loan Documents (other than the Letters
of Credit) embody the entire agreement and understanding between the parties
hereto and thereto and supersede all other agreements and understandings between
such parties relating to the subject matter hereof and thereof. The Loan
Documents represent the final agreements among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements among the parties.
Section 10.12    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New

25



--------------------------------------------------------------------------------




York, sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from either thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any of the other agents or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Grantor or its properties in the courts of any
jurisdiction.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
(d)    EACH PARTY HERETO HEREBY (i) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); (ii) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY CLAIM AGAINST EACH OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT OR CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
Section 10.13    Acknowledgments. In connection with all aspects of each
transaction contemplated by this Agreement, the Grantor acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (a) the credit facilities
provided for under the Credit Agreement and any related services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Grantor and its Affiliates, on the one hand,
and the Administrative Agent and Lenders, on the other hand, and the Grantor is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent

26



--------------------------------------------------------------------------------




and each Lender is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Grantor or any of its Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor any Lender has assumed nor will assume an advisory,
agency or fiduciary responsibility in favor of the Grantor with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Lender has advised or is currently advising the Grantor or any of its
Affiliates on other matters) and neither the Administrative Agent nor any Lender
has any obligation to the Grantor or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Administrative Agent, Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Grantor and its Affiliates,
and neither the Administrative Agent, nor any Lender, nor any of their
respective Affiliates, has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; (e) neither the
Administrative Agent nor any Lender will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Grantor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The Grantor
hereby waives and releases, to the fullest extent permitted by Law, any claims
that it may have against the Administrative Agent or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty; (f) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party; (g) each of the parties
hereto specifically agrees that it has a duty to read this Agreement and the
Security Documents and agrees that it is charged with notice and knowledge of
the terms of this Agreement and the Security Documents; that it has in fact read
this Agreement and is fully informed and has full notice and knowledge of the
terms, conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Documents; and has received the
advice of its attorney in entering into this Agreement and the Security
Documents; and that it recognizes that certain of the terms of this Agreement
and the Security Documents result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. Each party hereto agrees and covenants that
it will not contest the validity or enforceability of any exculpatory provision
of this Agreement and the Security Documents on the basis that the party had no
notice or knowledge of such provision or that the provision is not
“conspicuous;” and (h) the Grantor warrants and agrees that each of the waivers
and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which the Grantor otherwise may have against
the Grantor, the Secured Parties or any other Person or against any collateral.
If, notwithstanding the intent of the parties that the terms of this Agreement
shall control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.
Section 10.14    Reserved.

27



--------------------------------------------------------------------------------




Section 10.15    Set-Off. The Grantor acknowledges and agrees that the
provisions of Section 10.08 of the Credit Agreement are hereby incorporated
herein by this reference and shall be applicable to the Grantor as if set forth
herein in full.
Section 10.16    Releases.
(a)    Release Upon Termination. The grant of a security interest hereunder and
all of rights, powers and remedies in connection herewith shall remain in full
force and effect until Termination, at which time the Administrative Agent, at
the written request and expense of the Grantor, will promptly release, reassign
and transfer the Collateral to the Grantor and confirm this Agreement to be of
no further force or effect.
(b)    Further Assurances. If any of the Collateral shall be sold, transferred
or otherwise disposed of by the Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of the
Grantor, shall promptly execute and deliver to the Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.
(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9-620 of the New York UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the other Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Obligations in the full amount then outstanding or until such subsequent
time as is provided in Section 10.16(a).
Section 10.17    Reinstatement; Fraudulent Transfers.
(a)    The obligations of the Grantor under this Agreement (including, without
limitation, with respect to the provision of collateral security herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Grantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
(b)    The Grantor and, by its acceptance of this Agreement and the rights
hereunder or benefits hereof, each Secured Party hereby agrees and confirms that
it is the intention of all such Persons that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Bankruptcy Proceeding (as
defined below), the Uniform Fraudulent Conveyance Act (as adopted by any
applicable state), the Uniform Fraudulent Transfer Act (as adopted by any
applicable state) or any similar governmental requirement to the extent
applicable to this Agreement. For purposes hereof, “Bankruptcy Proceeding” with
respect to any Person means (i) any proceeding that shall

28



--------------------------------------------------------------------------------




be instituted or consented to by such Person seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, (ii) any such proceeding that shall have been instituted against such
Person and either such proceeding shall not be stayed or dismissed for sixty
(60) consecutive days or any of the actions referred to above sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur, or (iii) any proceeding of
the type referred to in the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.
Section 10.18    Acceptance. The Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.



29



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.




GRANTOR:
WESTERN GAS EQUITY PARTNERS, LP
 
 
 
By: Western Gas Equity Holdings, LLC,
its general partner
 
 
 
By:  /s/ Benjamin M. Fink                                          
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial Officer and Treasurer




COLLATERAL AGREEMENT
WESTERN GAS EQUITY PARTNERS, LP



--------------------------------------------------------------------------------




Acknowledged and Agreed to as
of the date hereof by:
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:  /s/ Borden Tennant                                               
 
Name: Borden Tennant
Title: Assistant Vice President






COLLATERAL AGREEMENT
WESTERN GAS EQUITY PARTNERS, LP



--------------------------------------------------------------------------------




Schedule 1

RESERVED.



SCHEDULE 1 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 2

DESCRIPTION OF PLEDGED SECURITIES
Pledged Securities:
Owner
Issuer
Class of Stock or other Equity Interest
No. of Shares
Certificated or Uncertificated
Western Gas Equity Partners, LP
Western Gas Partners, LP
Common Units
49,296,205
Certificated – held in book-entry form with transfer agent
Western Gas Equity Partners, LP
Western Gas Holdings, LLC
Membership Interests
N/A
Uncertificated




SCHEDULE 2 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 3

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
1.
UCC-1 Financing Statement for Western Gas Equity Partners, LP, filed with the
Secretary of State of Delaware.

Other Actions
The Investment Property Control Agreement dated as of the date hereof (the
“Control Agreement”) should be duly executed.
Any control agreement on Deposit Accounts, Securities Accounts or Commodities
Accounts required by Section 6.02(c)(iii).



SCHEDULE 3 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 4

CORRECT LEGAL NAME, JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION
NUMBER,
TAXPAYOR IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE
Correct Legal Name
Jurisdiction of Organization
Organizational ID Number
Taxpayor ID
Chief Executive Office
 
 
 
 
 
Western Gas Equity Partners, LP
Delaware
4421469
46-0967367
1201 Lake Robbins Drive
The Woodlands, Texas 77380




SCHEDULE 4 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 5

PRIOR NAMES, PRIOR CHIEF EXECUTIVE OFFICE
None.



SCHEDULE 5 TO GUARANTY AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 6
DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS
Grantor
Account Name
Depository
Account Number
Western Gas Equity Partners, LP
Deposit Account
JPMorgan Chase Bank
758664585




SCHEDULE 6 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Schedule 7

COMMERCIAL TORT CLAIMS
None presently identified or known.

SCHEDULE 7 TO COLLATERAL AGREEMENT



--------------------------------------------------------------------------------




Annex I

FORM OF CONTROL AGREEMENT
(See Attached).




--------------------------------------------------------------------------------




Annex II

FORM OF ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement dated as of March 14, 2016 (the “Agreement”), made by the Grantor
party thereto in favor of Wells Fargo Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the benefit of the Secured
Parties (as defined in the Agreement). The undersigned agrees for the benefit of
the Administrative Agent and the Lenders as follows:
1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned
and the equity interests therein.
2.    The terms of Section 7.01(c), Section 7.01(e) and Section 7.06 of the
Agreement shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 7.01(c), Section 7.01(e) or Section
7.06 of the Agreement.
 
[NAME OF ISSUER]
 
 
 
 
 
 
 
By:                                                                       
 
Title:                                                                    
 
 
 
Address for Notices:
 
                                                                             
 
                                                                             
 
                                                                             
 
Fax:                                                                      



